469 F.2d 709
Mr. and Mrs Claude SONGY, Jr., et al., Plaintiffs-Appellants,v.COASTAL CHEMICAL CORPORATION et al., Defendants-Appellees.
No. 72-1354.
United States Court of Appeals,Fifth Circuit.
Nov. 21, 1972.

Sidney M. Bach, New Orleans, La., for plaintiffs-appellants.
R. Gordon Kean, Jr., Baton Rouge, La., for Coastal, Miss. Chemical and First Miss. Corp.
John C. Satterfield, Yazoo City, Miss., Carlos G. Spaht, Gerald L. Walter, Jr., Baton Rouge, La., for CF Industries, Inc.
John C. Combe, Jr., New Orleans, La., Harry C. Strauss, Jackson, Miss., Hollaman M. Raney, Asst. Gen. Counsel, MISCOA, Yazoo City, Miss., for First Mississippi and others.
Before COLEMAN, AINSWORTH and DYER, Circuit Judges.
PER CURIAM:


1
This appeal challenges the district court's refusal to permit plaintiffs-appellants to proceed as a class under the provisions of Fed.R.Civ.P. 23(c) (1) to recover damages and obtain injunctive relief from air and noise pollution allegedly caused by defendants-appellees industries' chemical manufacturing activities.


2
We conclude that our jurisdiction cannot be supported under the "death knell" concept, Korn v. Franchard Corp., 2 Cir. 1971, 443 F.2d 1301, Green v. Wolf Corp., 2 Cir. 1968, 406 F.2d 791, cert. denied 395 U.S. 977, 89 S.Ct. 2131, 23 L.Ed.2d 766, Eisen v. Carlisle and Jacquelin, 2 Cir. 1966, 370 F.2d 119, cert. denied 386 U.S. 1035, 87 S.Ct. 1487, 18 L.Ed.2d 598, or under the so-called "collateral order" exception of the statute, Cohen v. Beneficial Industrial Loan Corp., 1949, 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528.  The district court's ruling is not a final judgment under 28 U.S.C.A. Sec. 1291, Gosa v. Securities Investment Company, 5 Cir. 1971, 449 F.2d 1330.


3
Dismissed for lack of jurisdiction.